Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 30, 2015

                                       No. 04-15-00674-CV

                                      Edgar MARKWARDT,
                                            Appellant

                                                  v.

                                   CITY OF SAN ANTONIO,
                                          Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-11416
                                  Peter Sakai, Judge Presiding

                                          ORDER
       The clerk’s record was due November 13, 2015, but was not filed. On November 24,
2015, the clerk filed a notification of late record stating the clerk’s record was not filed because
appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellant is not entitled to the record without paying the fee.

        Accordingly, we ORDER appellant to provide written proof to this court on or before
December 12, 2015 that either (1) the clerk’s fee has been paid or arrangements satisfactory to
the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails to file
such proof within the time provided, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 37.3(b).

        We order the clerk of this court to serve a copy of this order on the district clerk, the
court reporter, and all counsel.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2015.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court